DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Claims 4-6, 10, 11-12, 15-18 and 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected an invention, there being no allowable generic or linking claim. 
Election was made without traverse of Group I and species (dextrose as the binder carbohydrate, 4,5-dihydroxyimidazolidin-2-one as the N-containing compound, the reaction product of a urea compound and an aldehyde-containing compound, MeSO3NH4 as binder catalyst and glass fiber) of claims 1-3, 7-9, 11, 13-14 and 19-20 in the reply filed on 07/13/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Eugene Bernard on 07/30/2021.
The application has been amended the claims as follows:
1.         (Currently Amended)  A fiber-containing composite comprising glass fibers and a binder, wherein the binder comprises cured products from a binder composition comprising  dextrose,  4,5-dihydroxyimidazolidin-2-one, and ammonium methanesulfonate 
            



.
Claims 2-18 (Cancelled).  
19.       (Original)  The fiber-containing composite of claim 1, wherein the fiber-containing composite has an ion leach rate less than an ion leach rate from a fiber-containing composite substituting an alternate catalyst for the binder catalyst, wherein the alternate catalyst comprises a sulfate, nitrate, or phosphate salt.

Claims 21-30 (Cancelled).
Allowable Subject Matter
Claims 1 and 19-20 are allowed.
The closest prior arts are Jewell et al. (US 6, 207, 278 B1), and Hampson et al. (GB 2451719 A).
Jewell et al. teach a composition comprising cellulosic fiber, cyclic urea/glyoxal, and polyol of dextrose (col.1, line 40-col.7, line 4, claims 1-14).
Hampson et al. teaches binder for glass fibers comprising reducing sugar dextrose (applicant’s the binder carbohydrate) and ammonium sulfate (applicant’s the binder catalyst) (lines 7-8, pages 3-6).
However, none of Jewell et al., nor Hampson et al., or any prior arts of record specifically teaches or suggests a fiber-containing composite comprising glass fibers and a binder where the binder composition containing dextrose as the binder carbohydrate, 4,5-dihydroxyimidazolidin-2-one and MeSO3NH4 as per applicant claim 1. Therefore, the claim 1 is allowed.  As such, the dependent claims are 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/Primary Examiner, Art Unit 1732